DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 103 as obvious over WO Pub No.: 2019105473 (“LIU”) in view of JP 2004108752 (“MIYAGAWA et al.”)

	Regarding Claim 1, LIU discloses a drawer assembly (20), comprising:
a drawer (300) having an upward opening formed therein;
a cap (400) being capable of sliding forward and backward relative to said drawer (20) to open or close said opening; and

LIU discloses the claimed invention but does not demonstrate the rough feature disposed over a cross sectional extent. 
MIYAGAWA et al. discloses a similar gasket(3) for sealing a door a refrigerator with a rough feature (uneven rough feature 8) disposed over a cross sectional extent of said sealing surface engaging against the refrigerator ([0013]).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the gasket could be provided with a rough feature over a cross sectional extent as demonstrated by MIYAGAWA et al., to produce less friction resistance (See abstract of MIYAGAWA et al.). As modified, a rough feature disposed over a cross sectional extent of said sealing surface engaging against said drawer or said cap in a closed position of said drawer.
Regarding Claim 2, the combination discloses (LIU) wherein said sealing surface (500, 700) is provided with said rough feature (along 510, 520; 710, 720, 721) on an entire surface of said sealing surface (500, 700) that is in sealing contact with said drawer (300) or said cap (400).
Regarding Claim 3, the combination discloses (LIU) wherein said sealing surface (500, 700) is provided with said rough feature (along 510, 520; 710, 720, 721) in a front region and/or a rear region of said sealing surface that is in sealing contact (along 510, 520; 710, 720, 721) with said drawer (300) or said cap.
Regarding Claim 5, the combination discloses (LIU) wherein when said cap closes said opening, said sealing member is extruded by said cap (400) and said drawer (300) to expel at least part of any air between said sealing member (500, 700) and said drawer (300) or said cap (400) and suck in said drawer (300) or said cap to seal the drawer assembly (20).

Claim(s) 1-10 are rejected under 35 U.S.C. 103 as obvious over US Pub No.: 20160040922 (“HA et al.”) in view of JP 2004108752 (“MIYAGAWA et al.”).

Regarding Claim 1, HA et al. discloses a drawer assembly, comprising:
a drawer (100) having an upward opening formed therein ([0050]-[0060]);
a cap (200) being capable of sliding forward and backward relative to said drawer (100) to open or close said opening; and
a sealing member (260) disposed between said cap (200) and said drawer (100), said sealing member (260) having a sealing surface sealing said drawer (100) or said cap (200), said sealing surface having a rough feature (261, 262).
LIU discloses the claimed invention but does not demonstrate the rough feature disposed over a cross sectional extent. 
MIYAGAWA et al. discloses a similar gasket(3) for sealing a door a refrigerator with a rough feature (uneven rough feature 8) disposed over a cross sectional extent of said sealing surface engaging against the refrigerator ([0013]).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the gasket could be provided with a rough feature over a 
Regarding Claim 2, the combination disclose (HA et al.) wherein said sealing surface is provided with said rough feature (261, 262) on an entire surface of said sealing surface that is in sealing contact with said drawer (100) or said cap (200). 
Regarding Claim 3, the combination disclose (HA et al.) wherein said sealing surface (see Figs. 5-11) is provided with said roughened feature (261, 262) in a front region and/or a rear region of said sealing surface that is in sealing contact with said drawer (100) or said cap (200).
Regarding Claim 4, HA et al. discloses a drawer assembly, comprising:
a drawer (100) having an upward opening formed therein ([0050]-[0060]);
a cap (200) being capable of sliding forward and backward relative to said drawer (100) to open or close said opening; and
a sealing member (260) disposed between said cap (200) and said drawer (100), said sealing member (260) having a sealing surface sealing said drawer (100) or said cap (200), said sealing surface having a rough feature (261, 262) containing said rough feature (261) has a convex-concave feature (curved feature).
LIU discloses the claimed invention but does not demonstrate the rough feature disposed over a cross sectional extent. 
 discloses a similar gasket(3) for sealing a door a refrigerator with a rough feature (uneven rough feature 8) disposed over a cross sectional extent of said sealing surface engaging against the refrigerator ([0013]).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the gasket could be provided with a rough feature over a cross sectional extent as demonstrated by MIYAGAWA et al., to produce less friction resistance (See abstract of MIYAGAWA et al.). As modified, a rough feature disposed over a cross sectional extent of said sealing surface engaging against said drawer or said cap in a closed position of said drawer.
Regarding Claim 5, the combination disclose (HA et al.) wherein when said cap (200) closes said opening, said sealing member (260) is extruded by said cap (200) and said drawer (100) to expel at least part of any air between said sealing member (260) and said drawer (100) or said cap and suck in said drawer (100) or said cap (200) to seal the drawer assembly.
Regarding Claim 6, the combination disclose (HA et al.) wherein said sealing member (260) is mounted to one of said cap (200) and said drawer (100), and wherein said cap (200) slides relative to said drawer (100), a gap exists, in a gravity direction, between said sealing member (260) and the other one of said cap (200) and said drawer.
Regarding Claim 7, the combination disclose (HA et al.) a sealing member (260) is mounted on said cap (200); and said drawer (100) has a supporting portion (as seen in Figs. 6 and 7) adapted to support said cap (200), and when said cap (200) closes said opening, said sealing member is pressed on said supporting portion (as seen in Fig. 5).
Regarding Claim 8, the combination disclose (HA et al.) discloses a roller (250), said roller disposed in one of said cap (200) and said drawer (100) , the other one of said cap and said drawer having a recess formed therein, when said cap closes said opening, said roller (250) entering said recess to eliminate said gap, and when said cap (200) slides relative to said drawer (100) to open said opening, said roller (250) sliding out from said recess to form said gap.
Regarding Claim 9, the combination disclose (HA et al.) wherein said drawer (100) has a top wall, said top wall of said drawer (100) along a direction of movement of said roller (250) has a limiting portion (164), said limiting portion (164) is adapted to restrict movement of said roller (250) in an axial direction of said limiting portion (164).
Regarding Claim 10, the combination disclose (HA et al.) wherein a storage compartment (20); and said drawer assembly (100) disposed in said storage compartment (20), and being capable of being pulled out relative to said storage compartment ([0050]-[0111]).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637